Citation Nr: 0716202	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-32 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active air service from January 1972 to April 
1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2002 by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the veteran's case 
was transferred to the RO in Jackson, Mississippi, in 2005 
following the veteran's relocation to that state.  

Rating decisions by the Los Angeles RO in January and June 
2000 denied the veteran's claim of entitlement to service 
connection for osteoarthritis of the knees.  The veteran did 
not initiate an appeal to the Board of those determinations 
by filing a timely notice of disagreement and, consequently, 
the January and June 2000 RO denials of service connection 
for right and left knee disabilities became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302(a), 
20.1103.  In February 2002 and thereafter, the veteran 
submitted additional evidence in an attempt to reopen the 
claim.  The RO continued the prior denials and the current 
appeal ensued.  

On February 5, 2007, the appellant testified at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  The veteran 
submitted additional evidence at the hearing along with a 
waiver of RO jurisdiction pursuant to 38 C.F.R. § 20.1304(c) 
(2006).  Accordingly, the Board can consider that evidence in 
the first instance without referral of the case to the RO for 
review of this evidence. 


FINDINGS OF FACT

1.  Unappealed RO decisions in January and June 2000 denied 
entitlement to service connection for osteoarthritis of the 
knees.

2.  Evidence added to the record since June 2000 relates to 
an unestablished fact necessary to substantiate the claims 
for service connection for knee disabilities and raises a 
reasonable possibility of substantiating the claims.

3.  The appellant has current disabilities of both knees, 
status post total knee replacement surgical procedures, which 
manifested years after separation from service.

4.  There is no competent medical evidence linking a current 
disability of either of the appellant's knees to any incident 
in or manifestation during his active air service.  


CONCLUSIONS OF LAW

1.  Unappealed RO decisions in January and June 2000, which 
denied entitlement to service connection for arthritis of the 
knees, are final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence presented and secured since June 2000 
is new and material, and the claims of entitlement to service 
connection for bilateral knee disabilities are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Disabilities of the knees were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the implementing regulation, codified at 38 C.F.R. § 
3.159 (2006), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, the appellant was provided with the notice 
required by the VCAA by 
a letter dated in April 2002 from the RO in Los Angeles.  A 
second letter was also sent by the RO in Jackson in July 
2005.  In the April 2002 letter, the veteran was specifically 
informed by VA of the evidence required to reopen and 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The letter did not explicitly request that the 
veteran provide any evidence in his possession that pertains 
to his clams.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as 
a practical matter the Board finds that he was notified of 
the need to provide such evidence as the July 2002 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the RO.  
 
VA then sent a second VCAA letter in July 2005 which further 
informed him of the types of evidence that would assist in 
substantiating his claims, the information and evidence that 
he should provide to VA, and the assistance that VA would 
provide on his behalf.  He was also specifically informed 
that he should send any evidence in his possession that 
pertained to his claims to the RO.  This letter was followed 
by the readjudication of the appellant's claims by way of a 
December 2005 Supplemental Statement of the Case.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 492 (2006) (holding 
that any defect in timing of notification cannot constitute 
prejudicial error if VA follows proper subsequent remedial 
processes to cure such defect, thereby providing the claimant 
a meaningful opportunity to participate in the processing of 
his or her claim).  Even if there was error in the first VCAA 
notice letter, there is no indication in the record or reason 
to believe that the ultimate decision by the RO on the merits 
of the claims would have been different had complete VCAA 
notice been provided at an earlier time.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  The VCAA notice provided to the veteran 
in July 2002 addressed the necessity for new and material 
evidence.  In light of the fact that the Board determines 
below that new and material evidence has been received to 
reopen the claim, no further discussion of this facet of the 
requisite notice is necessary.

Also during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  As the Board is denying the claims on 
appeal, there can be no possibility of any prejudice to the 
appellant under the holding in Dingess.  

Regarding VA's duty to assist the veteran, it is noted that 
all available evidence pertaining to the claims on appeal has 
been obtained.  The record before the Board contains post-
service medical records of the appellant and the report of a 
VA medical examination of the appellant, which includes a 
medical nexus opinion by the VA examiner.  Neither the 
appellant nor his representative has identified any 
additional existing pertinent evidence which could be 
obtained to substantiate the claims, and the Board is not 
aware of any such evidence.  It is noted that, in February 
2007, the veteran submitted to VA his original service 
medical records as additional evidence pertaining to his 
reopened claims along with a waiver of RO jurisdiction over 
that evidence.  While the veteran reported that Dr. Brandwien 
of Hawthorne Hospital treated his knees in 1977 by drilling 
holes in the cartilage, the veteran also reported during the 
Board hearing that he tried to find Dr. Brandwien so he could 
provide VA with this information.  He was unsuccessful.  
Under these circumstances, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claims.

For the reasons stated, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

When arthritis is manifested to a compensable degree within 
one year of separation from service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   
 
Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c). The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

A regulatory change in the definition of new and material 
evidence applies prospectively to all claims made on or after 
August 29, 2001.  38 C.F.R. § 3.156(a). As the appellant's 
reopened claim was received after that date (in February 
2002), the amended version of the law applies in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claims 
may be evaluated, after ensuring that the duty to assist has 
been met.

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence can be sufficient to reopen a 
claim if it may contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge. 

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).

The bases of the prior final disallowances of the appellant's 
claims of entitlement to service connection for disabilities 
of the knees were that an injury to the right knee joint and 
left knee joint and medical treatment for such injuries was 
not shown in the appellant's service medical records.  At the 
time of the unappealed January and June 2000 RO decisions, 
the only service medical records contained in the appellant's 
claims file were photocopies of some, but not all, of his 
service medical records.  The additional evidence added to 
the record since June 2000 includes the appellant's complete, 
original service medical records.  Because the newly received 
complete service medical records "contribute to a more 
complete picture" of the circumstances surrounding the 
claimed origin of the appellant's bilateral knee 
disabilities, see Hodge, supra, such additional evidence is 
considered new and material and thus sufficient in law to 
reopen the claims for service connection for right knee and 
left knee disabilities.  The Board will proceed to decide 
those claims on appeal on the merits.

The record reveals that VA fee-basis X-rays in January 1999 
showed degenerative arthritis of both of the appellant's 
knees and that the appellant underwent total left knee 
replacement surgery in September 1999 and total right knee 
replacement surgery in September 2000.

In December 1998, the Social Security Administration had 
found that the appellant was disabled and entitled to 
disability benefits as of August 25, 1998, under laws 
administered by that agency with the primary diagnosis of 
"[o]steoarthrosis and [a]llied D disorders."

The appellant's service medical records show that, in August 
1973, he sustained multiple deep and extensive abrasions to 
his trunk, arms, and legs in an incident in which he 
reportedly jumped out of a moving motor vehicle.  When he was 
seen at a service department outpatient clinic, on physical 
examination he had full range of motion of all extremities 
without pain.  A diagram in his service medical records of 
the abrasions found at that time shows an abrasion on the 
appellant's left leg just below his left knee cap.  The 
outpatient clinic notes in August 1973 do not show a 
complaint by the appellant of having knee pain, and his 
service medical records are negative for any medical finding 
of an abnormality or disorder of either knee.  

In a report of medical history in April 1974 for the purpose 
of separation from active service, the appellant denied 
having or ever having had a 'trick' or locked knee, joint 
deformity, or arthritis.  At a medical examination in April 
1974 for the purpose of separation from service, the 
appellant's lower extremities and musculoskeletal system were 
evaluated as normal, and no abnormality or disorder of either 
knee was diagnosed or reported as a defect found on that 
examination.  The veteran was also seen in January 1972 with 
complaints of right knee pain.  The impression was a slight 
strain.  

The appellant has contended that the arthritis of his knees 
which resulted in the need for total right and left knee 
replacements many years after his separation from service was 
attributable to injuries to his knees in service in August 
1973 in the incident shown in his service medical records as 
having left him with multiple abrasions, including an 
abrasion on his left leg below the knee.  However, as a 
layman without medical training or expertise, the appellant 
is not qualified to provide a medical opinion on a question 
of medical diagnosis or medical causation, and so his 
statements and hearing testimony on the question of the 
likely etiology 
of his post-service bilateral knee disabilities are lacking 
in probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The only probative evidence on the matter of whether the 
appellant's post-service disabilities of his knees are 
etiologically related to knee joint injuries which he alleges 
he sustained in service would be competent medical evidence.

At the hearing in February 2007, the appellant testified that 
a VA treating physician of his had stated to him that it is 
at least as likely as not that injuries in his August 1973 
in-service incident caused later degeneration of his knees.  
See transcript of hearing at page 5.  The appellant testified 
further that the VA physician declined to put his oral 
statement on the matter into writing.  The Court has held, 
however, that a layman's account of what a physician 
purportedly said is too inherently unreliable to constitute 
medical evidence, see Robinette v. Brown, 8 Vet. App. 69, 77 
(1995), and so the veteran's testimony concerning what a 
doctor allegedly said to him on the question of a 
relationship between his post-service knee disabilities and 
the event in August 1973 in service is not considered 
competent medical evidence or evidence with any probative 
value whatsoever.       

The only competent medical evidence of record addressing the 
question of whether the appellant has a bilateral knee 
disability which may reasonably be medically linked to an 
event or injury in service is the medical opinion of a VA 
physician who conducted a VA joints examination of the 
appellant in May 2006.  After reviewing the claims file and 
his report of medical findings at the VA examination, the VA 
examiner stated an opinion that, in view of the finding by 
the service department physician who saw the appellant in 
August 1973 immediately after the event that all joints, 
which would include the knee joints, had full range of 
motion, and in view of the lack of any documented complaints 
by the appellant in service or in the years right after 
service of knee symptoms, it is less likely than not that his 
current post-operative disabilities of the knees (and the 
arthritis of the knees which he had and which necessitated 
total replacement of both knee joints) is related to an 
injury or event in service.  The VA examining physician 
remarked that to find a medical link between a current knee 
disability of the appellant and service would require a 
resort to speculation and conjecture.

There is no competent or credible evidence of record in 
support of the claims on appeal.  The preponderance of the 
evidence of record is against the claims of entitlement to 
direct service connection for a right knee disability and a 
left knee disability, and entitlement to those benefits is 
not established.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The appellant is not entitled to an allowance of presumptive 
service connection for disabilities of the knees with a 
history of osteoarthritis because there is no competent 
evidence of record that the chronic disease of arthritis of a 
knee was manifested to any degree within one year of the 
appellant's separation from service in April 1974, see 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309, and the appellant and his representative have not 
asserted that there is any such evidence.

As the preponderance of the evidence is against the claims on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply in this case.  38 U.S.C.A. § 5107(b) (West 2002). 
ORDER

New and material evidence having been received to reopen 
claims of entitlement to service connection for right and 
left knee disabilities, the appeal is granted to that extent. 

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.




____________________________________________
S. S. Toth 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


